In the Missouri Court of Appeals
             Eastern District
FEBRUARY 17, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101025    ARVON L. BROWN, APP V STATE OF MISSOURI, RES

2.   ED101058 SHANTE WRIGHT, APP V STATE OF MISSOURI, RES

3.   ED101083 RICARDO CULPEPPER, APP V STATE OF MISSOURI, RES

4.   ED101201 STATE OF MISSOURI, RES V JUSTIN JONES, APP

5.   ED101386 JAMES V. TAYLOR, APP V STATE OF MISSOURI, RES

6.   ED102041 STATE OF MISSOURI, APP V JOHN ALEXANDER, RES




CORRECTION(S):

1.   ED101082 IN THE MATTER OF: SCOTT J. MALAWEY

2.   ED101202 WILLIAM BERGMAN ETAL, RES V W. FISHBACK ETAL, APP